Name: Commission Regulation (EEC) No 36/93 of 11 January 1993 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/6 Official Journal of the European Communities 12. 1 . 93 COMMISSION REGULATION (EEC) No 36/93 of 11 January 1993 temporarily suspending the advance fixing of export refunds for certain milk products refund ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question, and that certificates, for which the application is pending, should not be issued, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2071 /92 (2) ; Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is charac ­ terized by uncertainty ; whereas the current refunds applicable could lead to speculative advance fixing of the HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of refunds on products falling within CN code 0402 10 is hereby suspended for the period 12 to 14 January 1993 . Article 2 This Regulation shall enter into force on 12 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1993. For the Commission ¢ Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 155, 3 . 7. 1968 , p. 1 . (4) OJ No L 119, 8 . 5. 1986, p. 36.